Citation Nr: 1229046	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel 


INTRODUCTION

The Veteran had active service from February 1967 to December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for service connection for bilateral hearing loss.

In January 2012, the Board remanded the case in order to provide the Veteran with a new VA examination.  It now returns for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (the examiner is required to provide a rationale for his opinions in order to facilitate review by VA and appellate courts); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (the examiner must support any conclusions with an analysis that the Board can consider and weigh against contrary opinions).

As an initial matter, the Board notes that the Veteran has claimed that he experiences current bilateral hearing loss due to his military service.  See November 2008 claim.  Specifically, he has asserted that he experienced exposure to rocket and mortar attacks, including a direct mortar strike to his bunker, during his military service, and that he has experienced symptoms of bilateral hearing loss ever since.  Id.; see also the Veteran's February and September 2009 statements, July 2009 notice of disagreement (NOD), and January 2010 substantive appeal (VA Form 9), and the statement submitted by the Veteran's mother in February 2009, as well as the January 2005 private treatment record and the May 2009 VA audiometric examination.  The Veteran has indicated that despite his ongoing symptoms of hearing loss from the time of his military service, he first sought treatment in 2005.  See the Veteran's February 2009 statement, and July 2009 NOD.

The Veteran was provided with a VA audiometric examination in May 2009, at which time the examiner found that the Veteran was experiencing current bilateral hearing loss as a disability for VA purposes.  38 C.F.R. § 3.385 (2011); see also the private treatment records dated in January 2005 and January 2006.  Further, the Board notes that the Veteran has been granted service connection for tinnitus due to in-service noise exposure and posttraumatic stress disorder (PTSD) due to Vietnam experiences, although the Board notes that the Veteran's PTSD stressors were not related to noise exposure.  Therefore, the remaining issue is whether or not there is any link between the Veteran's current bilateral hearing loss and noise exposure experienced during his military service.

In this regard, the May 2009 examiner concluded that it is "not likely that his hearing loss is due to military noise exposure as the hearing thresholds did not meet the criteria for disability under VA regulations at the time of exit from service."  In January 2012, the Board found that the May 2009 examination report was inadequate in two respects.  First, the Board noted that the May 2009 VA audiometric examination did not address the fact that audiometric examinations conducted prior to entry (November 1965) and exit from active service (December 1968) show that the Veteran experienced a threshold shift during his period of military service.  Second, the Court has explicitly held that hearing loss may be connected to service, even if a hearing loss disability as defined under 38 C.F.R. 
§ 3.385 is not shown at the time of discharge from active duty.

The February 2012 VA examination report obtained pursuant to the Board's January 2012 remand is likewise inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Consequently, the examination report must be returned to the examiner for a clarification of opinion.  The examiner both opined that "the Veteran's hearing loss is less likely [than] not caused by or a result of his military noise exposure," and found that "There is no way to determine what the Veteran's hearing looked like at his actual enlistment date because thresholds were not obtained; therefore, this examiner cannot state whether the hearing got worse during his actual active duty service or whether the hearing loss began during his active duty service."  In so finding, the examiner recognized that the Veteran began serving his period of service in February 1967 and therefore relied upon the active duty physical conducted in February 1967 at that time rather than rely upon the November 1965 service enlistment examination report generated at the time of the Veteran's acceptance into service.  The Board finds that the November 1965 service enlistment examination report controls. 

The February 2012 examiner also found that there were no significant changes in hearing for the right ear between the November 1965 audiogram and the December 1968 audiogram because the hearing in both examinations was within normal limits (WNL).  However, the Veteran's representative noted that the National Institute of Occupational Safety Health (NIOSH)-a part of the Centers for Disease Control and Prevention (CDC)-defines a significant threshold shift as 15 decibels (dB) or greater.  In this regard, after converting to the ISO-ANSI standards, the difference between the Veteran's November 1965 and December 1968 audiogram results indicate such shift at the frequency of 4000 Hertz (Hz) in the right ear.  (Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).)  Therefore, the VA examiner should either (1) explain why the Veteran's change in hearing does not constitute a significant threshold shift even in light of the NIOSH standards, or, (2) if a significant threshold shift is found in the right ear, address whether it shows evidence of hearing loss due to in-service exposure to acoustic trauma.  Additionally, the examiner should address whether the significant changes in the left ear identified in the February 2012 examination report show evidence of hearing loss due to in-service exposure to acoustic trauma.

Lastly, the February 2012 examiner did not address the question of whether the Veteran's current bilateral hearing loss disability is consistent with exposure to acoustic trauma, including on a delayed or latent onset theory of causation.  On remand, the examiner should address this question.  The VA examiner should accept the Veteran's reports of acoustic trauma in service as true.

On remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss, and to submit any treatment records or statements addressing the cause of those disorders.  Thereafter, any identified records, to include those from the Little Rock, Arkansas VA Medical Center dated from July 2011 to the present, should be obtained for consideration in the Veteran's appeal.

Thereafter, the examiner should review the claims file, and provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss, and to submit any treatment records or statements addressing the cause of those disorders.  Thereafter, any identified records, to include those from the Little Rock, Arkansas VA Medical Center dated from July 2011 to the present, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all relevant evidence has been obtained, return the examination report to the examiner who conducted the February 2012 examination (or another appropriate examiner if unavailable).  

The claims file must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.

The examiner is advised that the November 1965 Report of Medical Examination is the "enlistment examination."  As such, the examiner is asked to address the following issues:

(A) Provide a comprehensive history and diagnosis of the Veteran's current bilateral hearing loss.

This should address: the Veteran's in-service audiometric examinations dated in November 1965 and December 1968, noting the threshold shift over this period at 4000 Hertz in both ears and at 1000 Hertz in the left ear; the lay history regarding any history of hearing loss symptoms from the time of service; the January 2005 and January 2006 private treatment records; and the findings of the May 2009 VA audiometric examination; as well as any new evidence obtained subsequent to this remand.

(B)  Does the threshold shift shown during the Veteran's military service show evidence of hearing loss due to in-service exposure to acoustic trauma?

If the examiner finds that the Veteran's change in hearing does not constitute a significant threshold shift even in light of the NIOSH standards, the examiner should explain why not.

(C)  Is the Veteran's current bilateral hearing loss disability consistent with exposure to acoustic trauma, including on a delayed or latent onset theory of causation?

(D) Based on the test results, and review of the claims file, and in consideration of the answers to the above questions, is it at least as likely as not that any current hearing loss is related to his military service, in particular to the Veteran's conceded in service noise exposure?  The examiner is advised that service connection is in effect for tinnitus as due to in-service noise exposure.

The examiner must explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record. If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
		
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

